DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 10/9/2019; 08/06/2020; 02/09/2021; 06/23/2021 and 11/23/2021 has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are directed to a grab rail of a saddle riding vehicle.  Claim 3 positively claims a “cover” that covers a lower portion of the opening from a side.  It does not appear that the grab rail includes the cover.  It is not clear if applicant intends to positively claim the cover or if applicant intends to describe how the lower portion of the opening is configured to be covered by a cover.  Clarification is required.  Similarly claim 7 positively claims “the body frame” by reciting that the front side fixation portion and the rear side fixation portion “is fastened to the body.”  Again, it is not clear if Applicant intends to claim the body or merely claim that the fixation portion is configured to be fastened to the body.  Clarification is required as to whether applicant is claiming the grab rail OR the grab rail in combination with other elements of the cycle seat such as the cover and the body frame.  Claims not specifically addressed are rejected as being dependent upon a rejected base claim.
The following words/phrases lack sufficient antecedent basis:
the outside (claim 3, line 5)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10 is/are rejected as best understood with the above cited indefiniteness under 35 U.S.C. 102(a)(1) as being anticipated by Iwanaga (WO 2005002954).  With respect to claim 1, Iwanaga discloses a grab rail (2) of a saddle riding vehicle (1), the grab rail being secured to a rear portion of a body frame (8), wherein the grab rail (2) includes a grip (see section of element (26) that is generally parallel to a ground surface upon which the motorcycle rests) that extends in a vehicle longitudinal direction; a grip extension (unlabeled, see Figure 5) that extends downward from a front end of the grip; a front side fixation portion at plate (31) that is connected to a lower end of the grip extension and is attached to the body frame; and a coupler (see Figure 6) that couples the grip extension and the front side fixation portion to each other, the grab rail includes a luggage hook that is formed by an opening, and the opening is defined by the grip extension, the front side fixation portion and the coupler (see Figure 6 for best depiction of opening).  With respect to claim 2, the coupler is situated further inside in a vehicle width direction than the grip extension as seen in a plan view (see Figure 6).  With respect to claim 3, the front side fixation portion defining a lower portion of the opening is covered with a cover from a side (see cover element 35 in Figure 4).  With respect to claim 4, the front side extension portion includes a base to which the grip extension and the coupler are connected (see Figure 6 and how the front side extension portion, coupler and grip appear in one piece) and the base protrudes further to the outside in the vehicle width direction than a lower end of the opening (see Figures 9 and 10).  With respect to claim 5, the cover (35) has an upper portion extending toward the inside in the vehicle width direction from an upper side ridge (see Figure 12 and note how the cover (35) curves inward toward a centerline of the vehicle from a ridge formed toward the base of grip extension), and the base extends longitudinally along the upper side ridge as seen in the side view of the vehicle (see Figures 4 and 7).  With respect to claim 6, the grab rail includes a rear side fixation portion (27) placed to attach a rear portion of the grab rail to the body frame and the rear side fixation portion, the coupler and at least a part of the grip extension are placed approximately parallel to one another as seen in the side view of the vehicle (note how they each extend, at least partially along a length, from an outside portion attached to grip (26) toward a centerline of the vehicle).  With respect to claim 7,  the front side fixation portion and the rear side fixation portion extend rearward from the body frame (they angle rearward), the front side fixation portion is fastened to the body frame through a font side fastening portion (28) that is placed in a front end of the front side fixation portion, and the rear side fixation portion is fastened to the body through a rear side fastening portion (29) that is placed in a front end of the rear side fixation portion (27). respect to claim 10, Figure 7 shows wherein the grip extension includes  a prolonged portion that extends forward from the grip, and a downward prolonged portion that extends downward from the prolonged portion, and the opening is formed by using the downward prolonged portion and the coupler to couple vertically the prolonged portion and the front side fixation portion to each other.  

Allowable Subject Matter
Claims 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: EP 3590804 A1; EP 3964431 A1; WO 2015151575 A1 and Katagiri (US 2021/0001944).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636